 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 526 
In the House of Representatives, U. S.,

September 19, 2012
 
RESOLUTION 
Expressing the sense of the House of Representatives with respect toward the establishment of a democratic and prosperous Republic of Georgia and the establishment of a peaceful and just resolution to the conflict with Georgia’s internationally recognized borders. 
 
 
Whereas a democratic and stable Republic of Georgia is in the political, security, and economic interests of the United States;
Whereas the security of the Black Sea and South Caucasus region is important for Euro-Atlantic security, transportation, and energy diversification to and from Central Asia;
Whereas Georgia has been a reliable partner and ally in enhancing global peace and stability with its significant contribution to operations in Iraq and Afghanistan;
Whereas the United States-Georgia Charter on Strategic Partnership, signed in January 2009, outlines the importance of the bilateral relationship as well as the intent of both countries to expand democracy and economic programs, enhance defense and security cooperation, further trade and energy cooperation, and build people-to-people cultural exchanges;
Whereas in October 2010, at the meeting of the United States-Georgia Charter on Strategic Partnership, Secretary of State Hillary Rodham Clinton stated, the United States will not waver in its support for Georgia’s sovereignty and territorial integrity;
Whereas successive United States Administrations have supported Georgia’s aspirations to join the North Atlantic Treaty Organization (NATO);
Whereas it was declared by the Heads of State and Government participating in the 2008 NATO Summit in Bucharest, and reaffirmed in 2009 at the Summit in Strasbourg and Kehl and in 2010 at the Summit in Lisbon, that Georgia is a NATO aspirant country, and will become a member of NATO;
Whereas the North Atlantic Council Foreign Ministers, meeting on December 7, 2011, applauded the significant operational support provided to NATO by aspirant partners Georgia, the former Yugoslav Republic of Macedonia, Montenegro and Bosnia and Herzegovina;
Whereas the August 2008, military conflict between Russia and Georgia resulted in civilian and military causalities, the violation of Georgia’s sovereignty and territorial integrity, and increased the number of internally displaced persons there;
Whereas large numbers of the Georgian population remain forcefully displaced from the Abkhazia and South Ossetia regions of Georgia as a result of the August 2008 military conflict as well as the earlier conflicts in the 1990s;
Whereas since 1993, the territorial integrity of Georgia has been reaffirmed by the international community in 36 United Nations Security Council resolutions;
Whereas the August 12, 2008, ceasefire agreement negotiated by the European Union Presidency and agreed to by the Presidents of Georgia and the Russian Federation, provides that all Russian troops shall be withdrawn to pre-conflict positions;
Whereas the Russian Federation opposed consensus on the extension of the Organization for Security and Cooperation in Europe (OSCE) Mission to Georgia, vetoed the extension of the United Nations Observer Mission in Georgia (UNOMIG) and blocked the work of the European Union Monitoring Mission (EUMM) in the occupied Georgian regions of Abkhazia and South Ossetia;
Whereas the United States supports Georgia’s independence, sovereignty, and territorial integrity within the internationally recognized borders of Georgia;
Whereas Secretary of State Hillary Rodham Clinton stated in Tbilisi on July 5, 2010, that, We continue to call for Russia to abide by the August 2008 ceasefire commitment…including ending the occupation and withdrawing Russian troops from South Ossetia and Abkhazia to their pre-conflict positions;
Whereas the White House released a Fact Sheet on July 24, 2010, calling for Russia to end its occupation of the Georgian territories of Abkhazia and South Ossetia…” and for “a return of international observers to the two occupied regions of Georgia;
Whereas Vice President Joseph Biden stated in Tbilisi in July 2009 that the United States will not recognize Abkhazia and South Ossetia as independent states;
Whereas Human Rights Watch concluded in its 2011 World Report that Russia continued to exercise effective control over South Ossetia and Abkhazia, preventing international observers’ access and vetoing international missions working there;
Whereas Human Rights Watch concluded in its 2011 World Report that Russia continued to occupy Georgia’s breakaway regions of South Ossetia and Abkhazia and strengthened its military presence in the region by establishing a military base and placing an advanced surface-to-air missile system in Abkhazia;
Whereas the Senate of the 112th United States Congress adopted a resolution in July 2011 affirming the United States’ support for the sovereignty, independence, and territorial integrity of the country of Georgia and calling upon Russia to remove its occupying forces from Abkhazia and South Ossetia;
Whereas the United States Helsinki Commission called Russia to cease its continuing, illegal occupation of the South Ossetia and Abkhazia regions of Georgia and allow those who fled their homes during the 2008 war to go back without preconditions;
Whereas the Russian Federation therefore remains in violation of August 12, 2008, ceasefire agreement;
Whereas at the April 15, 2011, meeting in Berlin, Germany, between the Georgia foreign minister and foreign ministers of NATO, Secretary of State Clinton stated, U.S. support for Georgia’s sovereignty and territorial integrity remains steadfast … . We share Georgian concerns regarding recent Russian activities that can negatively affect regional stability.;
Whereas on November 23, 2010, Georgian President Mikheil Saakashvili committed before the European Parliament that Georgia will never use force to restore its territorial integrity and sovereignty;
Whereas the Government of Georgia, beginning with the Rose Revolution of 2003, has taken significant steps toward promoting democratic and economic reforms;
Whereas in October 2012, Georgia will hold its seventh parliamentary elections since the country gained independence from the Soviet Union in 1991, and prospective presidential elections in 2013 to which the Government of Georgia has invited international election observers;
Whereas Georgia has initiated positive developments and commitments in the areas of constitutional reforms, strengthening the role of Parliament, and utilizing international election organizations and transparency;
Whereas the Head of the OSCE/ODIHR long-term Election Observation Mission determined that Georgia’s May 2010 municipal elections were marked by clear improvements and efforts by the authorities to address problems occurring during the process. It is now time to fix the remaining shortcomings and take effective steps to prevent electoral malpractices before the next elections at the national level.; and
Whereas recognizing that members of NATO share a common adherence to democratic norms, Georgia can best prepare itself for membership by progressing on its democratic reform agenda and ensuring that upcoming parliamentary and presidential elections are free, fair, and competitive: Now, therefore, be it 
 
That the House of Representatives— 
(1)supports strengthened United States engagements with the Republic of Georgia aimed at helping Georgia enhance its security and to restore its territorial integrity through exclusively peaceful means;  
(2)supports the implementation of the United States-Georgia Charter on Strategic Partnership, with a mutual desire to strengthen the bilateral relationship across political, economic, trade, energy, cultural, scientific, people-to-people, defense, and security fields;  
(3)supports Georgia’s North Atlantic Treaty Organization (NATO) membership aspirations and to advance further implementation of decisions taken by the allies at the NATO Summits in Bucharest, Strasbourg and Kehl, and Lisbon with regard to Georgia’s NATO membership; 
(4)affirms that it is the policy of the United States to support the sovereignty, independence, and territorial integrity of Georgia and the inviolability of its borders, and to recognize Abkhazia and South Ossetia as regions of Georgia illegally occupied by the Russian Federation and calls on the Russian Federation to fulfill all terms and conditions of the August 12, 2008, ceasefire agreement, to end the occupation of the Georgian territories of Abkhazia and South Ossetia, and to withdraw completely its troops from the internationally recognized border of Georgia;  
(5)calls upon the Russian Federation, Venezuela, Nicaragua, Tuvalu, and Nauru to reverse the recognition of the occupied Georgian regions of Abkhazia and South Ossetia as independent and respect the independence, sovereignty, and territorial integrity of Georgia within its internationally recognized borders;  
(6)supports the Government of Georgia’s commitment to a policy of peaceful, constructive engagement and confidence building measures towards the occupied territories and encourages it to continue to uphold economic and human rights, ensure freedom of movement, facilitate people-to-people contacts, and to preserve cultural heritage, language, and ethnic identity aimed at reconciling divided communities of the Georgian regions of Abkhazia and South Ossetia; 
(7)urges the Government of Russia and the authorities in control in the regions to allow for the full and dignified, secure, and voluntary return of internally displaced persons and international missions access to the regions of Abkhazia and South Ossetia;  
(8)recognizes progress on government transparency and economic reforms and encourages Georgia to continue strengthening its democracy by implementing reforms that expand media transparency and freedoms, increase government transparency, accountability, and responsiveness, promote political competition and democratic electoral processes, strengthen the rule of law and judicial independence, and further implement judicial reforms; and  
(9)affirms that a peaceful resolution to the conflict is a key priority for the United States in the Caucasus region, and that lasting regional stability can only be achieved through peaceful means and long-term diplomatic and political dialogue between all parties.
 
Karen L. Haas,Clerk.
